USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC#:
UNITED STATES DISTRICT COURT DATE FILED: 12/2/14
SOUTHERN DISTRICT OF NEW YORK
x
LA DOLCE VITA FINE DINING
COMPANY LIMITED and LA DOLCE
VITA FINE DINING GROUP HOLDINGS
LIMITED,
. 719-me- L
Petitioners, 1:19-me-00536 (ALC)
. ORDER
-against- re
ZHANG LAN, ET AL.,
Respondents.
x

 

ANDREW L. CARTER, JR., United States District Judge:

On November 18, 2019, this Court granted Petitioners request to file certain documents
under seal pursuant to Fed. R. Civ. P. 5.2(d). ECF No. 2. As per the terms of the sealing order,
these documents were to “be filed and kept under seal until such time as Petitioners have filed an
affidavit of service confirming that the service of an order of attachment on Christie’s New York
has been effected .. .’ ECF No. 2 at 2. On November 26, 2019, Petitioners filed said affidavit of
service. ECF No. 3. Accordingly, it is hereby ORDERED that this case be unsealed.

SO ORDERED.

Dated: December 2, 2019

New York, New York v4 (Ge
| Arrdbioe <J—~

ANDREW L. CARTER, JR.
United States District Judge

 

 
